 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1783 
In the House of Representatives, U. S.,

December 22, 2010
 
RESOLUTION 
Making a technical correction to a cross-reference in the final regulations issued by the Office of Compliance to implement the Veterans Employment Opportunities Act of 1998 that apply to the House of Representatives and employees of the House of Representatives. 
 
 
That section 3(b) of House Resolution 1757, agreed to December 15, 2010, is amended by striking paragraph (1) and redesignating paragraphs (2) through (5) as paragraphs (1) through (4). 
 
Lorraine C. Miller,Clerk.
